Dismissed and Opinion Filed June 29, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00193-CR

                       LUIS ALFONSO GARZA, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F19-34372-L

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Myers
      Luis Alfonso Garza appeals his conviction for stalking. After appellant

pleaded guilty to the charged offense, the trial court found him guilty and assessed

punishment at four years in prison. The trial court certified this is a plea-bargain

case, appellant had no right to appeal, and appellant waived his right to appeal. Both

appellant and his appointed counsel signed the certification. Six days later, appellant

filed his notice of appeal.

      After the clerk’s and reporter’s records were filed, the Court sent appellant

and the State a letter inquiring about the Court’s jurisdiction to hear the appeal. In

our letter, we noted that the appellate record shows appellant entered into a plea
bargain agreement with the State, the trial court followed the terms of the plea

bargain agreement, and the trial court certified appellant had waived his right to

appeal. We requested the parties file letter briefs regarding the jurisdictional issue.

      Appointed counsel did not respond. The State filed a jurisdictional letter brief

stating that, although it appeared appellant did not agree to waive his right to appeal

as part of his plea bargain agreement, the scope of his appeal is limited by rule 25.2

and “the record is void of any grounds that would invoke this Court’s limited

jurisdiction.” The State requested we dismiss the appeal.

      Sentence bargaining may be for binding or nonbinding recommendations to

the court on sentences, including a recommended set punishment term, a

recommended “cap” on a sentence, or a recommendation for deferred adjudication

community supervision. Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.

2003). Sentence bargaining affects punishment and constitutes a plea bargain

agreement under appellate rule 25.2. Id.

      Rule 25.2 governs the perfection of appeals in criminal cases and requires that

the trial court certify an appellant’s right to appeal. TEX. R. APP. P. 25.2(a)(2). Under

rule 25.2(a)(2), an appellant in a plea bargain case is limited to appealing pretrial

rulings on written motions unless the trial court grants permission to appeal. Id.

      In this case, appellant signed a plea bargain agreement in which the State

recommended a four-year sentence in exchange for appellant agreeing to plead

guilty. In appellant’s plea bargain agreement, the box adjacent to the language

                                           –2–
waiving appellant’s right to appeal was not marked or initialed by appellant or the

State. Thus, the plea bargain agreement itself does not reflect that appellant waived

his right to appeal as part of his plea agreement.

      Nevertheless, the record shows appellant pleaded guilty, the trial court

assessed punishment in accordance with the plea bargain agreement, and the trial

court did not grant appellant permission to appeal. As a result, appellant is limited

to challenging written pretrial motions ruled on before trial. See TEX. R. APP. P.

25.2(a); TEX. CODE CRIM. PROC. ANN. art. 44.02. Although several pretrial written

motions were filed, the record contains only one order – an order granting appellant’s

March 23, 2021 “Motion to Consider Unadjudicated Offenses in Sentencing

Defendant.” Thus, it appears the trial court did not rule adversely on any of

appellant’s other filed motions. Because the trial court ruled in favor of appellant on

this one order but did not rule on any other pretrial written motions, there is nothing

that appellant may now appeal.

      Under these circumstances, we dismiss this appeal.



                                            /Lana Myers//
                                            LANA MYERS
                                            JUSTICE
210193f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LUIS ALFONSO GARZA,                          On Appeal from the Criminal District
Appellant                                    Court No. 5, Dallas County, Texas
                                             Trial Court Cause No. F19-34372-L.
No. 05-21-00193-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Partida-Kipness and Garcia
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 29th day of June, 2021.




                                       –4–